—Appeal from a *606judgment of the County Court of Ulster County (Vogt, J.), rendered March 13, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Police were given information by an informant that defendant and others would be transporting cocaine and marihuana in a specific vehicle to the City of Kingston, Ulster County, on the evening of October 25, 1988. The record establishes that the informant was reliable and had a sufficient basis of knowledge so as to allow police to rely upon the information supplied. Upon encountering the vehicle described by the informant in Kingston on the date and time indicated, the police therefore had at least a reasonable suspicion of criminal activity and properly stopped the vehicle. After identifying the occupants of the vehicle as the persons described by the informant, police had probable cause to arrest the occupants and to search the vehicle for contraband. We find, therefore, that County Court properly denied defendant’s suppression motion.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.